PER CURIAM.
We affirm the contempt orders entered by the trial court. We hold that appellants received adequate notice of the provisions contained in the Final Judgment prohibiting the transfer, sale, or disposal of any assets; that there was no fatal defect in the institution of process, rule 3.840, Florida Rules of Criminal Procedure, [see Aiello v. State, 338 So.2d 1101 (Fla. 4th DCA 1976) ]; and that substantial competent evidence supports the judgments of conviction for indirect criminal contempt and for indirect civil contempt. In addition, we affirm the conviction for direct criminal contempt based upon J. Fernando Banderas’s failure to appear at a hearing.
Affirmed.